Stephens, J.
1. The mere fact that a crop, consisting of corn, which was found in the possession of the husband as the defendant in execution, was raised upon his wife’s land, in the absence of any evidence authorizing an inference that the wife farmed on the land or raised the crop, is, on the trial of a claim filed by the wife, insufficient to rebut the presumption of the husband’s ownership of the property, arising from the fact of his possession of the property at the time of the levy.
2. Where a witness testifies to a fact which is manifestly a conclusion of the witness and is based upon other facts testified to by the witness, the probative value of the fact testified to as a conclusion must be tested by the probative value of the other facts testified to by the witness upon which this conclusion is based. Upon the trial of a claim of title to property consisting of a corn crop, which has been levied upon, the testimony of the defendant in execution that the property belongs to his wife, where this testimony is a conclusion of the witness based upon other testimony of the witness that the crop was raised upon the wife’s land, the testimony of the witness that the property belongs to the wife is not sufficient to authorize a finding that the property belongs to the wife, where the testimony that the property was raised upon the wife’s land is not sufficient to authorize an inference that the property is her property.
3. Applying the above rulings to the uncontradicted evidence, the verdict finding the property subject to the execution was as a matter of law demanded, and it was immaterial whether the court erred in admitting testimony or in charging the jury.

Judgment affirmed.


Jenkins, P. J., and Bell, J., eoneur.

J. A. Drake, for plaintiff in error. N. L. Stapleton, contra.